Detailed Action
The following is a final rejection made in response to amendments and remarks received on May 4th 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Response to Applicant’s Amendments/Remarks
Since the Applicant’s remarks did not include any objection to the previously relied upon rejection, the Examiner maintains the propriety of the rejection sent forth in the non-final rejection dated December 15th 2021.
The Examiner has reviewed the accompanying amendment and considered the merits of the claim language with respect to the prior art. The amendment is not considered to obviate further rejection under the prior art as the crush washer taught by the prior art is considered to also teach the newly added claim language requiring at least a portion of the first and second flanges to have opposed parallel surfaces.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Subaru OEM Crush Washer1 (hereinafter referred to in this section as “the Subaru OEM washer”).
Regarding claim 1, the Subaru OEM washer teaches a crush washer for a firearm2, the crush washer comprising a ring of material about a center axis having an inner surface towards the center axis and an outer surface away from the center axis, and at least one groove in the inner surface or outer surface forming: a first flange (top portion of the ring, above the groove); a second flange (bottom portion of the ring, below the groove); a bridge at the outer surface connecting the first flange and the second flange (the groove is cut deep on the inner radial surface, while a bridge is shown at the outer surface connecting the upper and lower flange portions); and at least a portion of the first and second flanges having opposed parallel surfaces (the top and bottom surfaces of the ring, on either side of the groove, are considered to be opposed and parallel with respect to each other).
Conclusion
This action is made final. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	


    
        
            
        
            
        
            
    

    
        1 See PTO-892 – a screen shot of the product page from reflectedimagemotorsports.com has been provided with this action illustrating the washer. The OEM component is compatible with the 93-01 Impreza, 02-14 WRX, 04-13 Forester XT, 04-15 STI, and 05-10 Legacy GT
        
        2 The crush washer taught by the prior art precisely anticipates the structure of the washer as is defined by the claim. The crush washer taught by Subaru is considered to service as a crush washer for any other applicable device, including firearms; see MPEP 2111.02, sect. II.